Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s Application filed on 07/17/2020 has been reviewed.
Claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 20200341986 A1 Yang et al. (hereinafter “Yang”).
As to claim 1, Yang teaches a method comprising (computer implemented method in a system comprising processor and non-transitory computer readable storage medium, par. 0022-0024): 
receiving, at a computer system, a request to read a plurality of messages from a message stream, the request specifying a message offset for reading the plurality of messages (par. 0057-0061, request specifying a message offset, ie. “the application starter 250 issues a query comprising the time 
identifying, by the computer system, and based at least in part on the request, a logical partition associated with the message stream, the logical partition comprised in a physical partition of a physical node, the physical node comprised in a physical cluster of nodes in a distributed message streaming system (par. 0057-0061, identifying logical partition, physical partition, physical node in a distributed message streaming system, i.e. “monstor_cdc_partitionOffsets{clusterName=“rhs-sample-tm”,componentID=“3081”, datacenter=“slc”, feeder=“gsi”, instance=“10.000.000.87:950”, job=“gsi-flink-pods-9500”, keyspace=“Listing”, kubernetes_io_hostname=“yyy-node-z21w6-2125230.phx02.dev.ebayc3.com”, memberld=“1”, milkyway=“milkyway-staging”, name=“rhs-sample-tm-phx”, namespace=“rheos-streaming-qa”, offset=“250439687”, partition=“1”, pod_name=“rhs-sample-tm-phx-1128650763-14jmn”, pod_template_hash=“1128650755”, region=“NA”, serviced=“5253”, serviceName=“rhs-sample”, serviceType=“flink”, topic=“item.t1”, type=“flink”,zone=“phx”)” ); 
identifying, by the computer system, using the message offset and a summary index (par. 0017, 0038, 0066-0067, 0119, index), at least one partition chunk on the physical partition that stores at least a subset of messages of the plurality of messages, wherein the subset of messages is associated with the logical partition (par. 0057-0061, identifying logical partition, physical partition, physical node in a distributed message streaming system, i.e. “monstor_cdc_partitionOffsets{clusterName=“rhs-sample-tm”,componentID=“3081”, datacenter=“slc”, feeder=“gsi”, instance=“10.000.000.87:950”, job=“gsi-
obtaining, by the computer system, at least the subset of messages stored in the at least one partition chunk (par. 0057-0061, identifying/obtain logical partition, physical partition, physical node, messages, in a distributed message streaming system, i.e. “monstor_cdc_partitionOffsets{clusterName=“rhs-sample-tm”,componentID=“3081”, datacenter=“slc”, feeder=“gsi”, instance=“10.000.000.87:950”, job=“gsi-flink-pods-9500”, keyspace=“Listing”, kubernetes_io_hostname=“yyy-node-z21w6-2125230.phx02.dev.ebayc3.com”, memberld=“1”, milkyway=“milkyway-staging”, name=“rhs-sample-tm-phx”, namespace=“rheos-streaming-qa”, offset=“250439687”, partition=“1”, pod_name=“rhs-sample-tm-phx-1128650763-14jmn”, pod_template_hash=“1128650755”, region=“NA”, serviced=“5253”, serviceName=“rhs-sample”, serviceType=“flink”, topic=“item.t1”, type=“flink”,zone=“phx”)” ); and 
transmitting, by the computer system, at least the subset of messages to an application of the distributed message streaming system (par. 0057-0061, transmitting messages, i.e. “In some example embodiments, the application starter 250 is configured to transmit a data request comprising the retrieved offset value to the change stream processing application 230. The data request may be configured or otherwise operable to retrieve a data record stored in association with the retrieved offset value in a storage layer of the stream-processing platform using the offset value. For example, the data request may be configured to cause the change stream processing application 230 to look up and 
As to claim 2, Yang teaches the method of claim 1, wherein identifying the at least one partition chunk on the physical partition comprises: identifying a first partition chunk in the physical partition that stores at least the subset of messages of the plurality of messages associated with the logical partition, wherein identifying the first partition chunk comprises: obtaining, by the computer system, mapping information for a set of one or more partition chunks associated with the physical partition (Fig. 3, par. 0063-0064, mapping information such as table, i.e. “By storing the offset values of the data records in the time series database 240, the streaming platform system 150 of the present disclosure solves the technical problems of prior solutions and improves the functioning of the underlying computer system. The storage of the offset values in the time series database 240 makes it straightforward and easy for the application starter 250 to query for the offset value that corresponds to a particular point in time, thereby enabling the processors of the streaming platform system 150 to reprocess the database changes, or other data records, from a specific timestamp or that belong to a time range between start and end timestamps. As an additional feature, tracking the offset values this way provides another way of monitoring the liveliness of the data stream of the streaming platform system 150, as the offset values can be queried and displayed as a metric”); and identifying, using the summary index (par. 0017, 0038, 0066-0067, 0119, index), the message offset and the mapping information, the first partition chunk in the physical partition that stores at least the subset of messages of the message stream associated with the logical partition (par. 0057-0061, identifying/obtain logical partition, physical partition, physical node, messages, in a distributed message streaming system, i.e. “monstor_cdc_partitionOffsets{clusterName=“rhs-sample-tm”,componentID=“3081”, datacenter=“slc”, feeder=“gsi”, instance=“10.000.000.87:950”, job=“gsi-flink-pods-9500”, keyspace=“Listing”, kubernetes_io_hostname=“yyy-node-z21w6-2125230.phx02.dev.ebayc3.com”, memberld=“1”, 
As to claim 3, Yang teaches the method of claim 2, wherein the mapping information identifies, for a partition chunk in the set of one or more partition chunks associated with the physical partition, a set of one or more logical partitions within each partition chunk and a message offset range for a subset of messages stored within each logical partition (par. 0057-0061, identifying/obtain logical partition, physical partition, physical node, messages, logical partition, offset range, in a distributed message streaming system, i.e. “monstor_cdc_partitionOffsets{clusterName=“rhs-sample-tm”,componentID=“3081”, datacenter=“slc”, feeder=“gsi”, instance=“10.000.000.87:950”, job=“gsi-flink-pods-9500”, keyspace=“Listing”, kubernetes_io_hostname=“yyy-node-z21w6-2125230.phx02.dev.ebayc3.com”, memberld=“1”, milkyway=“milkyway-staging”, name=“rhs-sample-tm-phx”, namespace=“rheos-streaming-qa”, offset=“250439687”, partition=“1”, pod_name=“rhs-sample-tm-phx-1128650763-14jmn”, pod_template_hash=“1128650755”, region=“NA”, serviced=“5253”, serviceName=“rhs-sample”, serviceType=“flink”, topic=“item.t1”, type=“flink”,zone=“phx”)” ).
As to claim 4, Yang teaches the method of claim 2, further comprising: determining, by the computer system, that there are additional messages to be read in the plurality of messages in the message stream; and based at least in part on the determining, using the summary index and the mapping information to identify at least a second partition chunk in the physical partition that stores at least a subset of the additional messages of the plurality of messages associated with the logical partition (par. 0041-0057, plurality of partitions that stores at least a subset of message, i.e. “In some example embodiments, each offset value is also stored in association with one or more other attributes, 
As to claim 5, Yang teaches the method of claim 4, wherein the first partition chunk and the second partition chunk are not contiguous partition chunks stored in the physical partition (Fig. 3, par. 0041-0061, noncontiguous partition chunks for topic-1, as an example, OFFSET 1, 2, 4).
As to claim 6, Yang teaches the method of claim 1, wherein the at least one partition chunk on the physical partition is composed of a set of one or more logical partitions, wherein a first logical partition in the set of logical partitions in the at least one partition chunk is different from a second logical partition in the set of logical partitions in the at least one partition chunk (Fig 3, par. 0041-0061, plurality of physical and logical partitions, such as plurality of datacenters, topics, and offsets).
As to claim 7, Yang teaches the method of claim 6, wherein the first logical partition stores a first subset of messages of the distributed message streaming system and the second logical partition stores a second subset of messages of the distributed message streaming system.
As to claim 8, Yang teaches the method of claim 7, wherein the first subset of messages is different from the second subset of messages (Fig. 3, par. 0041-0061, noncontiguous partition chunks for plurality of different topics).
As to claim 10, Yang teaches the method of claim 1, further comprising: receiving, by the computer system, a publish message request to publish a set of one or more messages in a message batch associated with the message stream (par. 0032, batch mode publication), the publish message request received prior to the request to read the plurality of messages of the message stream (par. 
As to claim 11, Yang teaches the method of claim 10 further comprising: identifying, by the computer system, the logical partition associated with the message batch; identifying, by the computer system, the physical partition on the physical node that is mapped to the logical partition; writing the set of one or more messages in the message batch to the physical partition; and appending the message batch to the at least one partition chunk in the physical partition (par. 0038, recognizing logical/physical partitions, and writing messages to physical partition by appending, i.e. “the components of the streaming platform system 150 are run as a cluster on one or more servers called brokers that may span multiple datacenters. The cluster may store streams of data records in categories called topics. A topic is a category or feed name to which data records are published. The streams of data records may be received as messages from processed called producers, and the data may be partitioned into different partitions with different topics that may be distributed across cluster nodes. Each partition is an ordered, immutable sequence of data records that is continually appended to (e.g., a structured commit log). The data records in the partitions may each be assigned a sequential identification number called the offset that uniquely identifies each data record within the partition. Within a partition, data records may be ordered, indexed, and stored by their offsets (e.g., the position of a data record within a partition)”).
Regarding claims 12, 13, 14, 15, 16, 17, is essentially the same as claim 1, 2, 3, 6, 7, 8, except that it sets forth the claimed invention as a system rather than a method and rejected for the same reasons as applied hereinabove. 
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, and further in view of U.S. Patent Application Publication No. 20170242887 to Zhao et al. (hereinafter “Zhao”).
As to claim 9, Yang teaches the method of claim 1. Yang does not explicitly teach wherein the at least one partition chunk in the physical partition stores a fixed size of one or more contiguous subsets of messages of the plurality of messages in the message stream, wherein each message subset comprises messages between a range of message offsets as claimed.
Zhao teaches wherein the at least one partition chunk in the physical partition stores a fixed size of one or more contiguous subsets of messages of the plurality of messages in the message stream, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yang with the teaching of Zhao because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Zhao would allow Yang to “… provide systems and methods that process big data for a super scaled stream processing systems in an efficient manner. Increased revenue, higher user retention, improved user engagement and experience may result” (Zhao, par. 0003-0021)
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168